Citation Nr: 0208167	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  93-17 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

Entitlement to an increased rating for the service-connected 
low back disability, currently rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision by the 
RO, which denied an increased rating for the service-
connected low back strain, then rated as 10 percent 
disabling.  The RO also denied service connection for a 
herniated disc in that rating decision.  

This case was before the Board in June 1995 when it was 
remanded for additional development of the record.  

Subsequently, in a June 1997 rating decision, the RO assigned 
an increased rating of 20 percent for the service-connected 
low back strain, effective on August 17, 1992.  

The case was then returned to the Board in October 1998 when 
it was remanded again for further development.

Thereafter, in a March 2002 rating decision, the RO granted 
service connection for herniated disc disease and continued 
the 20 percent disabling evaluation the service-connected low 
back disability.  




FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran is shown to have service-connected low back 
disability that more nearly approximates that of severe 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief and functional loss due to pain.  



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating, but 
no more, for the service-connected low back strain with 
herniated disc disease have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5286, 5289, 5292, 5293 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The treatment records from Dr. Eric Gioia, dated from July 
1992 through August 1992, show that the veteran was treated 
for herniated disc syndrome, to include complaints of leg 
pain and residual numbness.  

Specifically, in July 1992, examination revealed a hesitant 
gait, pain upon forward bending, mildly positive straight leg 
raising on the left at 90 degrees, ankle and knee jerks were 
1+ bilaterally, there was no obvious focal motor deficit, and 
the veteran was able to walk heel and toe with no difficulty.  

Furthermore, in July 1992, the veteran underwent a lumbar 
myelogram.  The examiner diagnosed moderate loss of disc 
height at the L5-S1 level with a small left posterior disc 
protrusion into the spinal canal and a large left 
posterolateral herniation into the left foramen.  The left L5 
nerve root was also compressed within the foramen.  In 
addition, the veteran was diagnosed as having a moderate 
symmetrical posterior bulge at the L4-5 disc.  

The treatment records from Dr. John B. Bourland, Jr., also 
dated July 1992, revealed that the veteran exhibited good 
flexibility in the lumbar spine and normal heel and toe 
walking, but still experienced considerable leg pain.  Dr. 
Bourland stated that the veteran may have a slightly 
diminished left ankle jerk reflex and reported a positive 
straight leg raise on the left at 50 to 60 degrees.  Dr. 
Bourland ordered a magnetic resonance imaging (MRI).  

The July 1992 MRI examination report diagnosed a generalized 
bulging of the annulus fibrosis at the L4-5 and L5-S1 levels 
with no herniation of the nucleus pulposus.  

In October 1993, the veteran underwent another MRI at the 
Dallas VA Medical Center.  The examiner diagnosed a disc 
bulge at the L5/1 level with a slight protrusion into the 
lateral recess on the left narrowing the left foramina.  
There was no significant canal stenosis.  Furthermore, a disc 
bulge at the L4/5 level was diagnosed without any significant 
canal or foraminal stenosis.  

In January 1996, the veteran underwent a VA examination.  
Upon examination, the examiner noted that the veteran had a 
positive straight leg raise on the left to 50 degrees, 
negative straight leg raise on the right, and positive cross 
leg examination on the left.  Furthermore, the veteran's 
range of motion was that of 40 degrees of forward flexion, 15 
degrees of extension, 35 degrees of lateral flexion, and 30 
degrees of rotation.  

During a January 1997 hearing at the RO, the veteran 
testified that he experienced low back pain that radiated 
pain down to his toes.  The veteran also stated that he was 
not able to stand, sit, or walk for long periods of time, 
experienced pain when bending, and suffered from muscle 
spasms.  At the time of the hearing, the veteran was 
permanently working on light duty status.  

In June 1999, the veteran underwent another VA examination.  
The veteran had complaints of back pain with pain radiating 
down his legs.  The examination revealed that the veteran 
stood without abnormal curvature with forward flexion to 30 
degrees and 45 degrees with pain and side tilt and extension 
to 20 degrees with pain.  Straight leg raises on the right 
were painless to 70 degrees and 50 degrees on the left with 
low back pain.  

The veteran's low back pain was not aggravated by adding 
pressure over the popliteal fossa or by adding ankle 
dorsiflexion.  The knee and ankle jerks were 2+ and 
symmetrical and the veteran was able to walk heel to toe.  
After reviewing the veteran's claims file, the examiner 
diagnosed the veteran as having a bulging disc at the L4-L5 
level with evidence of a protrusion of the disc on the left 
side.

The treatment records from the Dallas VA Medical Center, 
dated from 1998 through 2001, show complaints of low back 
pain.  Specifically, in September 2000, the veteran had 
complaints of having back pain brought on by sitting, 
standing, or lying in the supine or prone position.  The 
examiner diagnosed chronic low back pain without associated 
focal neurologic deficits.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the April 1993 November 1997 
Statements of the Case and April 1996, May 1998, and March 
2002 Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing his 
claim, and have been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent a VA examination in 
conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that his service-connected low back 
disability is more disabling than the currently assigned 20 
percent.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath, supra.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).  

The veteran is currently rated at 20 percent disabling under 
Diagnostic Code 5293 for intervertebral disc syndrome.  

Under Diagnostic Code 5293, a 20 percent rating is warranted 
for moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  

Additionally, the VA Office of General Counsel issued an 
opinion wherein it was determined that Diagnostic Code 5293 
for intervertebral disc syndrome involved loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve might cause 
limitation of motion of the spine.  It was concluded that 
pursuant to  Johnson v. Brown, 9 Vet. App. 7 (1996), 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is considered under Diagnostic Code 5293.  See VAOPGCPREC 36-
97 (December 12, 1997).  

Likewise, under Diagnostic Code 5286, a 60 percent evaluation 
is assigned for favorable ankylosis of the spine, and a 100 
percent evaluation is assigned for ankylosis of the spine at 
an unfavorable angle with marked deformity and involvement of 
the major joints or without other joint involvement.  

Under Diagnostic Code 5289, a 40 percent rating is warranted 
for favorable ankylosis of the lumbar spine and 50 percent is 
warranted for unfavorable ankylosis.  

Furthermore, pursuant to Diagnostic Code 5292, a 20 percent 
rating is warranted for moderate limitation of motion and a 
40 percent rating is warranted for severe limitation of 
motion.  

Finally, under Diagnostic Code 5295, a 40 percent rating is 
assigned for severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The Board concludes, after careful review of the medical 
evidence and taking into consideration §§ 4.40 and 4.45 of 
the regulations, that the service-connected low back 
disability more nearly approximates that of severe 
intervertebral disc syndrome exhibited by recurring attacks 
with intermittent relief.  

In this regard, during the January 1996 VA examination, the 
veteran exhibited decreased limitation of motion with 40 
degrees of forward flexion, 15 degrees of extension, 35 
degrees of lateral flexion, and 30 degrees of rotation.  
Likewise, during the June 1999 VA examination, the veteran's 
range of motion was that of 30 degrees of forward flexion.  

Similarly, a September 2000 VA treatment record also reported 
that the veteran experienced a decreased range of motion.  
Moreover, in addition to pain upon straight leg raises, the 
veteran testified, as well as complained on numerous 
occasions, that he experienced back and leg pain after 
walking, sitting, standing, bending, or lying for prolonged 
periods of time.  He also was experiencing significant a 
neurological deficit due to the disc disease.  

Conversely, the Board notes that the veteran is not entitled 
to a rating higher than 40 percent as his service-connected 
low back does not demonstrate ankylosis of the spine or 
pronounced intervertebral disc syndrome.  Although the 
veteran had complaints on one occasion of muscle spasms, the 
medical evidence does not demonstrate such objective 
findings.  

Likewise, although Dr. Bourland stated in July 1992 that the 
veteran may exhibit a slightly diminished left ankle jerk, 
this opinion is not definite and there are no other objective 
findings in the claims file of such an absence of ankle jerk.  

Therefore, taking into consideration the veteran's functional 
loss due to pain and demonstrated neurological deficit 
associated with his low back disability, the Board finds that 
the service-connected low back strain with herniated disc 
disease warrants the assignment of a 40 percent disabling 
rating.  



ORDER

An increased rating of 40 percent for the service-connected 
low back disability is granted, subject to the regulations 
controlling the award of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

